Citation Nr: 1718039	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection a lumbar spine disability.  

4.  Entitlement to service connection for a tailbone/coccyx disability.  

5.  Entitlement to service connection for traumatic brain injury residuals, including hand tremors.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a cervical spine disability.  

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

9.  Entitlement to an effective date for the grant of service connection for bilateral hearing loss, prior to May 8, 2013.


REPRESENTATION

Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The eight service connection claims arose from the February 2012 rating decision and the hearing loss effective date claim arose from the October 2013 rating decision.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  


FINDING OF FACT

In May 2017, information received by VA from the Social Security Administration confirmed that the Veteran died in April 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 
ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


